Exhibit This note has not been registered under the Securities Act of 1933, As amended, or under any state securities law.It may not be sold, offered for sale, pledged or hypothecated in the absence of a registration statement in effect with respect to the securities under such act and any applicable state securities laws or an opinion of counsel satisfactory to the maker that such registration is not required. PROMISSORY NOTE $ 5,100,000 New York, New York September 30, 2009 FOR VALUE RECEIVED, the undersigned, Lapolla Industries, Inc., a Delaware corporation, currently having its principal place of business located at Intercontinental Business Park, 15402 Vantage Parkway East, Suite 322, Houston, Texas 77032 (the “Maker”), promises to pay to Richard J. Kurtz an individual currently residing at Nine Duck Pond Road, Alpine, New Jersey 07632 (the “Holder”), the principal sum of Five Million One Hundred Thousand ($5,100,000) and 00/100 Dollars, bearing interest thereon, at the rate of seven percent (7%) per annum together with any costs, expenses and attorney fee’s incurred for the collection of this note before and after maturity, by acceleration or otherwise, principal to be paid on December 31, 2011 (the “Maturity Date”) when the entire amount outstanding hereunder shall be due and payable in full; provided, however, that if the Maker subsequent to the date hereof, but prior to the Maturity Date, shall have successfully completed a private debt or equity financing yielding gross proceeds to the Maker of not less than Twelve
